NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

BRIAN J. BLAND,                              )
                                             )
              Appellant,                     )
                                             )
v.                                           )         Case No. 2D15-2757
                                             )
STATE OF FLORIDA,                            )
                                             )
              Appellee.                      )
                                             )

Opinion filed September 9, 2016.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Howard L. Dimmig, II, Public Defender, and
Judith Ellis, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lisa Martin, Assistant
Attorney General, Tampa, for Appellee.


LaROSE, Judge.


              Brian James Bland appeals an order dismissing his motion to withdraw

plea after sentencing. See Fla. R. Crim. P. 3.170(l). Because the motion was facially

sufficient, we reverse and remand for the trial court to conduct an evidentiary hearing on

Mr. Bland's motion.
                The State charged Mr. Bland in two separate cases with aggravated

battery with intention to cause great bodily harm and aggravated battery with a deadly

weapon. See § 784.045(1)(a)(1), (1)(a)(2), Fla. Stat. (2011). He entered a negotiated

plea to the first charge in exchange for the dismissal of the second charge. He agreed

to a sentence of 52.5 months in prison, followed by four years' probation. The trial court

accepted Mr. Bland's plea as freely and voluntarily made and sentenced him according

to the plea agreement.

                Mr. Bland filed a pro se motion to withdraw his plea after sentencing. See

Fla. R. Crim. P. 3.170(l). He asked the trial court to appoint conflict-free counsel and

allow him to withdraw his plea because the plea was involuntary. The trial court denied

the motion, finding that it was insufficient and conclusory. The trial court noted that the

motion "fails to meet the requirements of rule 3.170(l) by failing to allege a legally

enumerated ground which sets forth any factual basis to support his conclusory

allegations."

                Mr. Bland's motion is not conclusory. He alleged that before he entered

the negotiated plea, his counsel told a defense witness that the State was going to drop

one of the cases. Allegedly, counsel withheld this information from Mr. Bland. Mr.

Bland asserts that had he known, he would not have entered a plea in exchange for the

State nolle-prossing a charge that it had already decided to drop. If true, Mr. Bland may

be entitled to relief.

                The trial court erred in dismissing the motion as insufficient. We reverse

and remand for an evidentiary hearing, with appointed conflict-free counsel, on the

motion to withdraw the plea. See Smith v. State, 849 So. 2d 485, 485-86 (Fla. 2d DCA



                                             -2-
2003) ("An indigent defendant has the right to court-appointed counsel to assist in filing

a rule 3.170(l) motion.").

              Reversed and remanded with directions.



NORTHCUTT and SLEET, JJ., Concur.




                                           -3-